EXHIBIT A

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 1of16 DocumEXIBIT A
 

 

 

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY

BRANCH 04
STATE OF WISCONSIN,
Plaintiff, CASE NO. 18-CF-5908
vs.
KEVIN BOON,
Defendant.

BEFORE THE HONORABLE MICHAEL J. HANRAHAN
CIRCUIT COURT JUDGE PRESIDING
DECEMBER 17, 2018

APPEARANCES:

MR. MATTHEW TORBENSON, Attorney at Law, appeared on
behalf of the State.

MR. CALVIN MALONE, Attorney at Law, appeared on behalf
of the Defendant.

MR. KEVIN BOON, Defendant, appeared in person.

DANIELLE N. HOLCOMB
Official Court Reporter

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 2 of 16 Document 9-1.

 
 

=

oT Oo ON OOo oO Fe WD NY

D> hw HD NM KH NH SB B@ AB Ba @& = a2 a2 = |
ao BR O ND = OC O WAN ODO Oa FB WD DY =

 

 

TRANSCRIPT OF THE PROCEEDINGS

THE COURT: State of Wisconsin versus Kevin
Boon, case number 18-CF-5908. Count one is physical
abuse of a child, repeated acts causing bodily harm,
party to a crime. Count two, causing mental harm to a
child as a party to a crime. Count three, chronic
neglect of a child, consequence is bodily harm, party to
a crime. Count four, chronic neglect of a child,
consequence is emotional damage as a party to a crime.
Count five is chronic neglect of a child, consequence is
bodily harm, and count six, false imprisonment as a
party to a crime.

This is an initial appearance. A copy of the
complaint has previously been given to the defendant.
The case is assigned to Judge Hanrahan in Branch 4. The
defendant may qualify for public defender. There was, I
believe, $10,000 previously posted as bail.

Appearances, please?

MR. TORBENSON: Matthew Torbenson appears for
the State. Good afternoon, your Honor.

MR. MALONE: Good afternoon, Judge. Calvin
Malone appearing with Kevin Boon. Mr. Boon is present
before the Court. Judge, so the Court understands the
status, at this point, Mr. Boon was scheduled to appear

in out of custody court this afternoon, and he did so,

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 3 0f16 Document 9-1

 
oc Oo oO Nn ODO Oo Ff WO HS =

rp PR bd PF DN HO 2 FSB 2a 2a 2a a se rs es |
a fF WO NO F-+ FD Oo BN ODO OD FBP WO PB —

 

 

 

and as is the protocol with my office, the Public
Defender's Office, I met with Mr. Boon to determine
whether or not he wishes to be represented by counsel.
And it was during the discussion that he and I had that
Mr. Boon decided that he did not want to be represented
by the Public Defender's Office, that at this point, I
think, he wished to be able to represent himself. And
when we went on the record before the Court Commissioner
in out of custody court, he then referred the matter
before you.

THE COURT: Okay. Thank you for that
background information, Mr. Malone. I'm not going to go
through a full self-representation colloquy with
Mr. Boon at this time, but -- because I don't believe
that it's necessary. But, Mr. Boon, you understand,
first of all, that you do have a right to be represented
by counsel in all of the legal proceedings relating to
those charges, and if you are indigent and are unable to
pay for an attorney yourself, an attorney can be
appointed and will be appointed to represent you. Do
you understand that?

THE DEFENDANT: Yes.

THE COURT: All right. And you understand
that the Public Defender's Office has indicated that it

would represent you, but is it correct as Mr. Malone

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 4of16 Document 9-1

 
oO ON OOOO Ul FlUlUMODULDNDCUC

hm PD PM DO DO DO B32 FP S| FP FP Ff od FShdU Fd FS hd =
ol f& wo no = oOo oO @® ~ Oo oO - Ww NO =

 

 

 

said, you are refusing to accept the representation of
the Public Defender's Office?

THE DEFENDANT: That's correct.

THE COURT: At this point we're having an
initial appearance on the case. Mr. Boon, you've been
provided with a copy of the criminal complaint, you have
that yourself.

THE DEFENDANT: Yes.

THE COURT: Okay. And I see you have a number
of files in front of you. I assume from that you're a
good reader, you Know how to read pretty well.

THE DEFENDANT: Yes.

THE COURT: * Okay. So you can read that
complaint if you decide to do so, and I would encourage

you to do that so that you understand the charges

“against you, even though my clerk has just read off the

six counts that are named in the criminal complaint
against you, but I would encourage you to read the
entire criminal complaint because it contains certain
facts that the State is putting forth and asserting that
would support the six criminal charges that are made
against you and so I would strongly encourage you to
read that criminal complaint yourself so that you
understand what the State is saying you did that would

form the elements of the offense or form the elements

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 5of16 Document 9-1

 
 

Go Oo oO NN OO oO FPF WO DY =

MR MO ND NW NYO ND = | | |S S| S=& S| | |S
oa FF Wo NO |} GD CO DB N DO OD FP WO DPB —

 

 

for those six offenses.

I'm also required to advise you of the
maximums and minimums that are imposed on each one of
these counts. For count one, the physical abuse of a
child, repeated act causing bodily harm as a party to a
crime, that's a class E felony, and it has a maximum
fine of up to $50,000 or up to 15 years in prison or
both. As to count two, mental harm to a child as a
party to a crime, that's a class F felony and the
maximum is a fine of up to $25,000 or up to 12 years and
six months in prison. As to count three, chronic
neglect of a child the consequence is bodily harm as
party to a crime. It's,-.again, a felony, a class F
felony. The maximum is a fine of up to $25,000 or up to
12 years and six months in prison or both. As to count
four, chronic neglect of a child, consequence is
emotional damage as party to a crime, that's a class E
felony, and for that charge, you face a fine of up to
$50,000, up to 15 years in prison, or both. As to count
five, chronic neglect of a child, consequence is bodily
harm, that also is a class F felony, and you face a
maximum fine of up to $25,000 or up to 12 years and six
months in prison or both.

As to count six, false imprisonment, party to

a crime, that is a class H felony, and the maximum for

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 6of16 Document 9-1

 
oT Oo ON OO oO fF WO NY —

hm MO mM PD NYO YD AB AB FP PB Fe Bae Fe dS |S S|
a BR WD NO |= FD © OB Nn DOD a Ff WO HYPO =

 

 

that charge is a fine of up $10,000 or up to six years
in prison or both. So those are the maximums that those
six charges have for each one of them.

All right. I am now reviewing the criminal
complaint. I started reading it previously before the
case was called. All right. The Court does find that
the complaint does state probable cause based on my
review of the facts alleged in the criminal complaint,
and so I believe we need to set these matters for a
preliminary hearing.

THE CLERK: And bail, Judge.

THE COURT:. And bail.

NR. MALONE: Judge?

THE COURT: Yes.

MR. MALONE: I believe that the Court in
advising Mr. Boon that he has certain rights, including
the right to counsel, I would include the right to
self-representation, and I think that at least as he has
advised me, Mr. Boon wishes to represent himself in this
matter. I have spoken with him earlier today this
afternoon and spoke to him about the advantages and
disadvantages, but it is his position and at this point
to be able to represent himself, and so I think that to
accomplish that, the Court will need to engage with

Mr. Boon in a colloquy with respect to not only the

 

Case 2:19-cv-00985-JPS Filed 08/28/19 Page 7 of 16 Document 9-1

 
—_

Co 0 DO NN OO oO KR WO DD

a ek elt
Nn OO O88 FB WO PO =

— =.
oOo oo

mM NO DBO NO NY ND
ot fF WwW NO | OO

 

 

advantages and disadvantages of self-representation, I
think also develop a record with respect to Mr. Boon's
educational background, health background, mental health
just so that it's clear. I think that that's what this
Court needs to do at this point.

THE COURT: I don't know if I need to do that
today. I agree I would need to do that before the
preliminary hearing if he were to represent himself at
the preliminary hearing. We actually do have some time
left today before the end of the day. So...

MR. MALONE: If I could just have a moment.

THE COURT:: .Sure.

MR. MALONE: - Judge, I talked to counsel about
the matter. I think that maybe the Court was on target
in terms of maybe allowing Mr. Boon an opportunity to
reflect on a decision.

THE COURT: Okay. Yeah. That's -- Mr. Boon,
I'm just going to have a quick discussion with you. Let
me tell you how it goes. I think Mr. Malone probably
talked to you a little bit about this already, but in a
criminal case, here you have probably one of the most
experienced district attorneys in the entire Milwaukee
County District Attorney's Office who will be handling
the case on behalf of the State of Wisconsin. And so

that attorney went to law school and attended law school

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 8of16 Document 9-1

 
oD Oo wan oom nn FF WO NY =

hm PhO ND NH NH YDB 2 | | | FF | FS F FF FS
oa Bb WD NO |= |FC0D oO DBA nN OO OD FP WD NY =

 

 

 

and graduated, learned all the different procedural and
substantive law issues.

That attorney then started practicing here in
Milwaukee County in the District Attorney's Office and
has practiced for years and years, trying all different
kinds of cases, handling all different kinds of motions,
the rules of evidence, all the procedural rules in the
course. He understands all the different jury
instructions that can apply to different types of cases.
He has picked juries. He's argued cases in front of
juries and closing arguments and understands all the ins
and outs of handling’a case in court. A case that's
going to trial. “Be

You, on the other hand, have not gone to law
school. You've not been trained in the substantive and
procedural law. You've never handled a jury trial.
You've never picked a jury. You don't know anything
about the jury instructions at this point, and I can
just tell you, you're at an extreme disadvantage in
trying the case against a very experienced attorney.
And if you had your own attorney, then the playing field
is levelled.

But, you know, it'd be like getting into a
foot race with another person who's very strong and

fast, but in that foot race, you'd start with one of

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 9of16 Document 9-1

 
ol Oo Oa Nn OO oa Fk WO NY =

Nh PO ND DO DO Oo | FF SF Se Sa 2s ss = =
PrP Wo ND FF 90 Oo DB Nn DOD oO FF WO NY =

i)
ao

 

 

your legs tided up behind your back and you're hopping
on one leg. That's an analogy of the disadvantage of
one party having no experience in a courtroom trying a
criminal trial against a very experienced lawyer. When
you have two experienced lawyers, then the playing field
is level. You can talk with the lawyer, make decisions
and strategy decision with the lawyer, but if you don't
have that lawyer to talk with, ask questions about legal
procedure and rules of evidence and all that, you're at
a real disadvantage, and it's something that can
continue from the start of a case, all the way right
through the finish ofthe trial and the sentencing in a
case. You're at a disadvantage at every single stage in
the case. |

So I really strongly encourage you to think
about this because I read off the maximum prison time in
each one of these cases and, you know, when you add it
all up, I see that you're about 40, maybe 47 years old
right now; is that right?

THE DEFENDANT: Yes.

THE COURT: Okay. If you're convicted of all
the charges in this case, the maximum would put you
probably in prison until you're dead. So the
seriousness of the case for a person your age can't be

underestimated. And so I really would strongly

 

Case 2:19-cv-00985-JPS Filed 08/2819 Page 10of16 Document 9-1

 
oo Oo Oo NO OUomLULPlDlUlUCUOUULULDDCU

hm Pp NM NY ND AB |S | Fe Fe |e Fe | | =|
Bb oO ND |= DOD © DOD NN TD Aa FP WO NYO =

i)
a

 

 

 

encourage you to consider that question of whether or
not to have.an attorney. It's your life. It's your
life. You could be put at a disadvantage and lose the
case just because of your inexperience and spend the
rest of your life in prison or you could have an
attorney represent you, level the playing field, and
have a shot of successfully defending against the
charges.

It's your decision, ultimately. I would have
to go through a number of questions so I'd satisfy
myself you're capable of representing yourself. I'm not
going to do that today, but I really would strongly
encourage you to think: ébout that very hard. Because
once the case gets tried, that's the one time you get to
do it. You don't get a do-over. Do you understand
that, Mr. Boon?

THE DEFENDANT: Yes.

THE COURT: We try the case and you do it
yourself, that's it, that's the only time it happens.
One of the things you can't do is say my counsel was
ineffective because it's all on you. Actually, one of
the things if you have a lawyer represent you, the
lawyer doesn't do a good job, one of the things you can
say to the Court of Appeals is my lawyer did a bad job,

he missed all these issues. It was ineffective

 

Case 2:19-cv-00985-JPS Filed 08/2219 Page 11of16 Document 9-1

 
 

oO oO wf ™N Oo oa kk WwW no =

Se el kkk
oN Oo mlLUelUBLlULDNDUCUCUF

19
20
21
22
23
24
25

 

 

assistance of counsel. When you represent yourself, you
can't make that argument because it's all on you. I
will already have made a record as I did today that
you're -- you understand you're at a disadvantage and
you don't know what you're doing in the courtroom, and
that probably will remain the case when we get up to a
trial as well.

So that's all I'm going to say at this point.
We'll address this issue later. I would really have a
serious discussion with Mr. Malone and seriously
consider that issue because you really do yourself a
disservice by not having counsel in the case. Al]
right. Madam clerk, let's look for a preliminary
hearing date in the statutory time limit.

THE CLERK: It is a codefendant case.

MR. TORBENSON: The codefendant is scheduled
for January 7th of 2019, which is one day outside of the
time limits. That defendant waived the time limits.

THE COURT: Mr. Boon, would you like to have
the hearing on the same date as the codefendant, Felicia
Boon?

THE DEFENDANT: Yes.

THE COURT: Okay. And so you waive that time
limit. That's a day over the statutory time limit. You

waive that limit to have it on the same date?

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 12 of 16 Document 9-1

 
=

So © wa NO oO FP WO ND

P> PD PDP PO NM DO Bo Bo 2 B=2e a2 a a ae eo er
na bh WO NO F|- FD CO DB NN DO ON FP WO PO —

 

 

THE DEFENDANT: Yep.

THE COURT: All right. Very good. Thank you.
All right. Let's set it for the same date, then.

THE CLERK: Judge, you still need to set bail.

THE COURT: Okay. Then we need to have bail.
Mr. Torbenson, I believe I thought bail had been set
already.

MR. TORBENSON: $10,000 cash bail was posted
by the defendant before charges were formally brought.
This was a case where I would have sought higher cash
bail if the defendant remained in custody. He did
appear today. Because of that fact, I am not asking the
Court to raise the bait from the $10,000 cash bail.

What I can also tell the Court because I've had concerns
about the children that are involved in this case, the
commissioner did already take the steps of issuing a no
contact order down in out of custody intake court so
that matter has been handled. I'd just ask that bail
remain at $10,000 cash.

THE COURT: And all other conditions remain?

MR. TORBENSON: Yes, please.

THE COURT: All right. That's what I will do.
So cash bail remains set at $10,000. The no contact
provision and all other conditions of bail remain the

same. As the commissioner told you I assume, Mr. Boon,

 

Case 2:19-cv-00985-JPS Filed 08/22219 Page 13 of 16 Document 9-1

 
-_s

oO Oo on Oo a FF WO ND

 

 

if you don't follow the conditions of bail, for example,
if you seek out and try to have contact with these
children or, you know, confront them and have contact
with them, that would be a violation of your conditions
of bail. One of the first things I do, people violate
their conditions of bail is I forfeit the bail that

they've posted and I can increase it to a greater

amount. So, for example, I could forfeit the $10,000
and that means it would just go into the state treasury,
and I could say now your bail is $20,000, and you got to
come up with new cash. That's one of the things I could
do. |

Also, if you were to violate the condition of
bail, it could and likely would result in a charge of
bail jumping, which is a new and separate criminal
offense, and if there's any offensive contact, such as a
battery, if you hit a child or something like that, then
there'd probably be another new charge as well. So I'm
just telling you these things so you understand how
serious the rules of bail are, and that you need to
follow them. Okay. All right. Madam Clerk, what is
the next court date?

THE CLERK: Next court date will be for
preliminary hearing on January 7th at 8:30.

THE COURT: All right. Well, my clerk has

 

Case 2:19-cv-00985-JPS Filed 08/22819 Page 14 of 16 Document 9-1

 
 

oc Oo DOD NN ODO ON KR WH HB =

NO DO KR ee ea ete kl kk
no - 9 06 OO N OD HOH FR WHO PLP =A

NO dN
kr WwW

nN
or

 

 

advised me off the record that she doesn't see
conditions of bail so I'm going to order level five
supervision so that means weekly appointments with
Justice Point and that as a part of those, that there be
random drug tests as Justice Point believes appropriate.
Also, no possession of any firearms or dangerous weapons
and no contact with the victims as indicated in the
complaint. Also, no possession of any -- no possession
or use of any controlled substances without a valid
prescription and maintain absolute sobriety. Okay.
Those are the conditions of bail. I'm entering a
pretrial release cond¢tion order indicating those
conditions. — “8.
So, Mr. Boon, I'm going to order that you go
to Justice Point tomorrow and establish contact.
They'1] assign an agent to be your condition of bail
agent, and they will set appointments with you. That's
the person you'll be in contact with. I'm ordering you
to go to Justice Point tomorrow. They have their office
in the safety building, and you're to go there and check
in and establish contact with Justice Point then. ATI
right. Thank you.

(Whereupon, the proceedings concluded. )

 

Case 2:19-cv-00985-JPS Filed 08/22/19 Page 15 of16 Document 9-1

 
 

 

 

STATE OF WISCONSIN )
) $.S.
MILWAUKEE COUNTY )

I, DANIELLE N. HOLCOMB, Official Court
Reporter, do hereby certify that I have reported the
foregoing proceedings; that the same is true and correct
as reflected by my original machine shorthand notes

taken at said time and place.

Dated August 16, 2019

 

 

Danielle N. Holcomb

 

Case 2:19-cv-00985-JPS Filed O8/F2/19 Page 16 of 16 Document 9-1

 
